Title: From John Adams to John Jay, 3 February 1787
From: Adams, John
To: Jay, John


          
            Sir
            London February 3. 1787
          
          I wrote a few Days Since by Col Franks who embarks in the French Packet from Havre De Grace, with the Morocco Treaty. There is no further Intelligence of the Portugal Business, nor any better Prospect, or more agreable Disposition in this Country, whatever Artifices may be employed in America to keep up delusive hopes.
          Parliament opened with an uncommon Gloom, and has been Sitting in a mournful Silence. Nobody dares oppose the French Treaty, Yet nobody Seems to have any Confidence in it. it seems truly a forced Plant.— Some thing to Appease France and amuse the People.— The Revenue is found to be greatly deficient. a new Loan and fresh Taxes are expected.— a dead Taciturnity prevails about America.
          The Gazettes are employed, and every Coffee House and Booksellers shop filled with Talkers to keep Up the Spirits of the People at any Expence of Truth.— The Holding of our Frontier Posts is found to cost Government more money annually than the whole Trade is worth nay than the whole Capital employed in it.
          Mr Pitts Plan for the Session is not yet develloped. They are Skirmishing about Hastings and Rodney, who I Suppose have nearly all the Scribblers inlisting for or against them.— Yet Hastings must be acquitted, and I suppose Rodney remunerated right or wrong. Such is the State of this Nation.—
          inclosed is a Copy of the Convention between France and England which was sent me yesterday by Lord Carmarthen and a Letter from Mr. Hales relative to the East India ship which it is supposed was made an American Bottom, a Practice which Congress will no doubt judge proper to discountenance. As the Politicks of Parliament shall open to View I shall do my self the Honour to transmit you still further Accounts of them.
          
          By Col Franks I had the Honour to convey to Congress my Intention to return home at the Expiration of my Commission to this Court. a Duplicate will go by this opportunity. a Life so useless to the public and so insipid to myself as mine is in Europe, has become a burthen to me, as well as to my Countrymen. By the first Packet or convenient Merchant ship in the Spring of 1788, I shall embark with my Family, if my Life, and Health enough to make the Voyage remains to me, unless Congress should see fit to recall me sooner which would be so much the more agreable. It will be necessary that arrangements should be made as early as possible, and the Pleasure of Congress signified whether, the Secretary of Legation is to return with me, or remain longer here. With great Respect and Esteem / I have the Honour to be, dear sir, your / most obedient and most humble ser / vant
          
            John Adams
          
        